Order unanimously affirmed, with $25 costs and disbursements. Memorandum: In affirming the order, we do not pass upon the question of whether proof should be admitted upon the trial that the equipment on the car failed to comply with the standard set up by the Safety Appliance Act, as bearing upon the cause of action for common-law negligence. (Appeal from order of Brie Special Term granting motions by the two defendant railroad companies to strike out allegations in the complaint.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.